                          Sfti      ?l9ntte)i States!IBisitrtct Coitrt
                          for tfie ^ontfiem IBtOtritt of <(gieorgta
                                    ^obatmofi l9tlitfi!ton
              UNITED STATES OF AMERICA,

              V.                                            NO: 4:17-CR-50


              JOSHUA SCOTT and VICTOR
              NATSON,

                    Defendants.


                                               ORDER


                    Before the Court are Defendant Victor Natson's Motion for a

              New Trial, dkt. no. 201, and Motion for Acquittal, dkt. no. 202.

              The Government responded in opposition.       Dkt. No. 210.

                    For the following reasons, the Motion for a New Trial and the

              Motion for Acquittal are DENIED.

                                             BACKGROUND


                    Gregory Plair, Victor Natson, and Joshua Scott were charged

              with conspiracy to commit armed robbery, two counts of armed

              robbery of a Brinks truck, as well as two counts of using and

              carrying firearms in relation to a crime of violence.           Gregory

              Plair entered a plea of guilty and became a key witness in the

              trial of Natson and Scott.      Following a four-day trial, the jury

              determined that both Defendants Natson and Scott had been involved

              in   at   least one   of the   two   underlying   robberies.   The   jury



A0 72A
(Rev. 8/82)
convicted Natson of all the charges against him in the indictment-

i.e., one count of conspiracy to interfere with interstate commerce

by robbery in violation of 18 U.S.C. § 1951(a); two counts of

interference with interstate commerce by robbery in violation of

18 U.S.C. §§ 1951(a) & 2; and two counts of using and carrying

firearms during and in relation to a crime of violence in violation

of 18 U.S.C. §§ 924(c) & 2.           Dkt. Nos. 42; 196.    In making such a

finding, the jury determined that Natson was involved in the two

armed robberies (both October 14, 2016, and January 30, 2017).

       Natson now makes two motions to the Court.           The first is for

a new trial.       Dkt. No. 201.        The second is for a judgment of

acquittal.      Dkt. No. 202.

                                LEGAL STigroARD


       ^MT]he court may vacate any judgment and grant a new trial if

the interest of justice so requires."             Fed. R. Crim. Pro. 33(a).

Whether to grant a new trial is left to the sound discretion of

the trial court, and denial of a motion for a new trial can only

be   reversed    upon   an   abuse    of discretion.       United States v.

Champion, 813 F.2d 1154, 1170 (11th Cir. 1987).               A new trial is

only   appropriate      where   the    evidence   ^'preponderate[s]   heavily

against the verdict, such that it would be a miscarriage of justice

to let the verdict stand."            Butcher v. United States, 368 F. 3d

1290, 1297 (11th Cir 2004) (citation omitted).             Motions requesting

a new trial are thus viewed with "great caution"; they are not a
vehicle by which a Court may "reweigh the evidence or set aside

the verdict simply because it feels some other result would be

more reasonable."      United States v. Hall, 854 F.2d 1269, 1271 (11th

Cir. 1988) (quoting Bentley v. United States, 701 F.2d 897, 898

(11th Cir. 1983)); Butcher v. United States, 368 F.3d 1290, 1297

(11th Cir. 2004) (citation omitted).

     The   Court     must    enter   a   judgment      of   acquittal      where   the

evidence presented by the Government ^^is insufficient to sustain

a conviction."       Fed. R. Crim. P. 29(a).            In viewing a motion for

a judgment of acquittal, the Court is tasked with ''test[ing] the

sufficiency of the evidence against a defendant, and avoid[ing]

the risk that a jury may capriciously find him guilty though there

is no legally sufficient evidence of guilt."                       United States v.

Collantes,    2011    WL    2784266,     at   *4    (S.D.   Fla.    July   13,   2011)

(citation omitted).          The Court ^^should apply the same standard

used in reviewing the sufficiency of the evidence to sustain a

conviction."     United States v. Ward, 197 F.3d 1076, 1079 (11th

Cir. 1999).     It is this Court's duty, therefore, to ''view the

evidence   in   the   light    most favorable          to   the    government,     and

determine whether a reasonable jury could have found the defendant

guilty beyond a reasonable doubt."                 United States v. Miranda, 425

F.3d 953, 955 (11th Cir. 2005).
                                  DISCUSSION


I.   Na'bson is net Entitled to a New Trial

       Natson argues he is entitled to a new trial for two reasons.

First, because cell-site location information (^^CSLI") from his

cellphone was acquired in violation of the Fourth Amendment and

then admitted at trial.      And second, because data extracted from

Gregory     Flair's   cellphone    constituted   co-conspirator   hearsay

evidence which was improperly admitted, over objection, pursuant

to Federal Rules of Evidence 801(d)(2)(E).           Dkt. No. 201 at 1.

Both arguments, fail.

       The Court may only grant a new trial where the evidence

presented at trial ^^preponderate[s] heavily against the verdict,

such that it would be a miscarriage of justice to let the verdict

stand." United States v. Martinez, 763 F.2d 1297, 1313 (11th Cir.

1985).      Such a remedy is ''not favored" and is granted "sparingly

and with caution . . . in the really exceptional cases."           United

States V. Gil, 581 F. App'x 766, 775 (11th Cir. 2014) (quoting

United States v. Martinez, 763 F.2d 1297, 1313 (11th Cir. 1985)).

       A.   Natson's Cell Location Data was Obtained in Good Faith

       After Natson's trial and conviction, the Supreme Court issued

an opinion holding that "the Government must generally obtain a

warrant supported by probable cause before acquiring" cell-site

location information ("CSLI").         Carpenter v. United States, 585

U.S.      , 138 S. Ct. 2206, 2221 (2018).        Here, the Government did
not obtain a warrant before it acquired the CSLI from Natson's

phone and subsequently used that information in its case in chief.

Instead, the Government obtained a 2703(d) order from a United

States Magistrate Judge that permitted the Government to acquire

Natson's CSLI.      The 2703(d) order only required the Government to

show    ^^articulable   facts   showing     that there      [were]   reasonable

grounds to believe that . . . [the CSLI was] relevant and material

to an ongoing criminal investigation," 18 U.S.C. § 2703(d); a

warrant requires a higher showing by the government, i.e., probable

cause.      Thus,   under    Carpenter,     the     Government   performed   an

unconstitutional search when it acquired Natson's CSLI without a

warrant.     Nevertheless, the CSLI was still admissible at trial

because the CSLI was acquired by the government in good faith,

making the     good faith       exception    from    United   States   v. Leon

applicable.      See United States v. Leon, 468 U.S. 897, 919-21

(1984).

       The United States' acquisition of Natson's CSLI fits within

the Leon good faith doctrine as the Eleventh Circuit has recently

held.     See United States v. Joyner, 899 F.3d II99, 1204-05 (Ilth

Cir. 2018).     In 2015, the Eleventh Circuit ^^held that a § 2703(d)

[Stored Communications Act] order allowing government access to a

cellular    provider's      records   ^comports      with   applicable   Fourth

Amendment principles and is not constitutionally unreasonable.'"

Id. at 1204 (quoting United States v. Davis, 785 F.3d 498, 518
(11th Cir. 2015} (en banc)).             Here, the Government's § 2703(d)

rec3uest was signed by a United States Magistrate Judge in August

2017, two       years after     Davis and about eleven months before

Carpenter.      Thus, when the Government acquired the CSLI at issue,

it was acting under a good faith belief that the acquisition was

constitutional.         In   Joyner,    the   Eleventh   Circuit   held   under

materially indistinguishable facts that the Government acted in

good faith and thus that ^^the Leon exception to the warrant

requirement" applied.          899 F.3d at 1205 (citing United States v.

Leon, 468 U.S. 897, 919-21 (1984)).            The Court is constrained by

Joyner    and    must   find    the    Leon, exception   applicable   to    the

Government's acquisition of Natson's CSLI because the Government

^^complied with the requirements of [§ 2703(d)] in obtaining the

orders to compel cell site records, and when they did so in [August

2017], that warrantless procedure was, under [Eleventh Circuit]

precedent, within the bounds of the Fourth Amendment."              Id.

     B.    The Court did not Err in Admitting Exhibit 30.

     Exhibit 30 is a table titled ^'Communications Pulled from Flair

Phone Report Between Flair, Natson, Scott."              The table lists the

date, time, and phone numbers that were connected to Flair's phone.

The table classifies a connection as a call log or a SMS message.

In the case of a call log, the table specifies the duration of a

call; in the case of a SMS message, the table includes the content

of the message.
     Natson argues that Exhibit 30 contains hearsay.                       Most of the

Exhibit    does       not   contain     hearsay,     for    two     reasons.      First,

information      of    the     date,    time,     connected       phone   numbers,     and

categorization         of    the   communication           does     not   satisfy      the

definition of hearsay under Federal Rule of Evidence 801(c).                         Rule

801(c) requires ''hearsay" to be a "statement," which is defined as

"a   person's     oral       assertion,     written        assertion      or   nonverbal

conduct, if the person intended it as an assertion." Fed. R. Evid.

801(a).     Because the date, time, connected phone numbers, and

categorization of the communication are not "statements" within

the meaning of Rule 801(a), they are also not "hearsay" within the

meaning of Rule 801(c).                See United States v. Lamons, 532 F.3d

1251, 1262-64 (11th Cir. 2008) (finding that call data showing

date,    time,    and       connected     phone    numbers        are   "statements     of

machines, not statements of persons," therefore not "statements"

under    Fed.    R.    Evid.    801(a)).        Second,     statements     made   by    an

opposing party and offered against that party are not hearsay.

Fed. R. Evid. 801(d)(2)(A).              As such, the content of messages sent

from Natson to Plair and offered against Natson, fall outside Rule

801's definition of hearsay and were therefore admissible.

        The remaining category of information in Exhibit 30 were

messages from Plair to Scott and Natson.                    These messages were all

admissible under the co-conspirator statements hearsay exception.

Rule 801(d) excludes from its definition of hearsay statements
^'offered against an opposing party and . . . made by the party's

coconspirator during and in furtherance of the conspiracy." Fed.

R. Evid. 801(d)(2)(E).    For evidence to be admissible under Rule

801(d)(2)(E), "'the government must prove by a preponderance of the

evidence that: (1)    a   conspiracy existed; (2) the conspiracy

included the declarant and the defendant against whom the statement

is offered; and (3) the statement was made during the course and

in furtherance of the conspiracy."    United States v. Harris, 886

F.Sd 1120, 1130 (11th Cir. 2018).

     For the remaining messages, the Government has met its burden

on all three of these requirements.      Plair testified that both

Natson and Scott were involved in the October 2016 robbery and the

January 2017 attempted robbery.      Plair testified that Natson

reached out to Plair about robbing a Brinks truck, that Plair was

reluctant to join Natson, that Natson persistently contacted Plair

about joining Natson, and that Plair eventually agreed to do the

robbery.   Plair also testified that he brought Scott into the

robbery plans.    Like Plair, Scott was reluctant to join until he

could trust Natson.   Natson and Plair had many meetings with Scott

at the residence where Scott was living, and Scott eventually

agreed to join.    Then the three planned the first robbery over

many more meetings and scouting trips.    Natson dropped off Scott

and Plair near the Suntrust for the first robbery, and Natson

picked them both up after the robbery.     Plair further testified

                                 8
that after the first robbery, he and Natson began talking about

doing another robbery.       Plair then approached Scott who ultimately

agreed to do another robbery with Plair and Natson.             Natson again

supplied information regarding who would be driving the Brinks

truck, the truck's route, and other information to help plan the

robbery.    This testimony established that a conspiracy existed and

that the conspiracy included Plair and Natson, i.e., the declarant

and   the   defendant    against   whom    the   statement     was   offered,

respectively.

      Thus, the remaining issue is whether the statements were made

during the course of and in furtherance of the conspiracy.               They

were.     First, the Eleventh Circuit ''applies a liberal standard in

determining    whether   a   statement    is   made   in   furtherance   of   a

conspiracy."    United States v. Santiago, 837 F.2d 1545, 1549 (11th

Cir. 1988).     The statements from Plair contained in Exhibit 30

meet this liberal standard.        Plair testified how he tried to sell

Natson the gun he used in the first robbery.           Plair testified that

he texted Scott to "do homework" on the Suntrust location.               Plair

testified that he later texted Scott about a "banga," which meant

the gun Scott used in the second robbery.                  In short, the SMS

messages sent by Plair and used at trial directly related to the

conspiracy.

        Notably, Natson has not pointed to any specific messages that

fail to satisfy the "in furtherance of" requirement.                 Instead,
Natson asserts that the Government's failure to present Exhibits

60 and 61 at trial made the Court's preliminary determination

regarding the admissibility of Exhibit 30 improper.                          Even without

the   admission    of    these          exhibits,       the     Government        presented

sufficient    evidence       to    satisfy        the   three    prongs      of    the   co-

conspirator hearsay exception.               Natson has not shown why these two

exhibits were "key pieces of evidence" as he alleges, nor that the

Government failed       to    satisfy any           of the      three   prongs      of the

exception.

      C.   Even if Some of the Messages in Exhibit 30 were Admitted

           in Error, the Error did not Substantially Influence the

           Outcome of the Trial


      Natson alleges that an evidentiary error occurred.                                 When

considering    a   motion         for    a   new    trial      based    on    an    alleged

evidentiary error, the Court will only order a new trial where "a

significant    possibility          exists         that,      considering     the     other

evidence presented by both the prosecution and the defense, [the

error] has a substantial impact upon the verdict of the jury."

United States v. Riley, 434 F. App'x 818, 821 (llth Cir. 2011)

(quoting United States v. Arbolaez, 450 F.3d 1283, 1290 (llth Cir.

2006)).    But "where an error had no substantial influence on the

outcome, and sufficient evidence uninfected by error supports the

verdict, reversal is not warranted."                    Id.




                                             10
     Given the substantial evidence of Natson's guilt, excluding

the messages from Plair to Natson or to Scott, the admission of

Exhibit 30 did not substantially influence the outcome of the

trial.   To give some context. Flair's testimony on direct and

redirect examination consisted of sixty-five pages of transcript.

He testified to messages contained in Exhibit 30 for only a small

fraction of that extensive testimony.

     In addition, the messages themselves were not very important

to the overall impact of Flair's testimony. The messages consisted

of: Flair trying to sell to Natson the nine-millimeter he used

during   the   first   robbery; -Flair   texting   Scott   about   doing

^^homework" regarding scoping out the Suntrust; Flair and Scott

messaging about a "banga" meaning a gun that was used in the second

robbery; Flair texting Scott about a ^^glizzy" the other gun used

in the second robbery; and Flair responding to a text from Natson

about meeting at the      barber shop.     Looking at all of these

messages, they did not ^^substantially influence" the outcome of

the trial to a ^^significant possibility."          Flair had already

testified about the guns used and that he, Natson, and Scott met

many times to discuss and plan the robberies.          These messages

simply did not add evidence to the Government's case in chief but

merely corroborated to a non-significant extent other evidence.

Accordingly, Natson's request for a new trial is due to be DENIED.




                                  11
II. Natson is not Entitled to a Judgment of Acquittal

       In his motion for a judgment of acquittal, Natson argued that

the evidence presented at trial was insufficient to sustain a

conviction: because, according to Natson, the Government neither

presented evidence that Natson was present at the crime scenes,

nor that he ''actively participated in the armed robberies of the

Brinks employees."      Dkt. No. 202 at 1.    The motion focused in

particular on Counts 3 and 6, which pertain to the use and carrying

of firearms in relation to a crime of violence (in violation of 18

U.S.C. § 924(c)) and aiding and abetting (in violation of 18 U.S.C.

§ 2).    Id. at 2.   Comparing this case to United .States v. Medina,

Natson argues that insufficient evidence was presented in this

case to show that he aided and abetted the use or carrying of a

firearm.     Id. (citing United States v. Medina, 32 F.2d 40 (2nd

Cir. 1994)).

        The Court has reviewed the evidence presented at trial and

concludes that ample evidence supports the jury's decision to find

Natson guilty of each of the charges within the indictment.         The

Government presented evidence at trial establishing Natson's guilt

with    respect to each of the five counts upon        which   he   was

convicted.    It is no miscarriage of justice to allow such a verdict

to stand. As such. Defendant's request for a judgment of acquittal

is DENIED.




                                  12
                                 CONCLUSION


       After consideration of the arguments presented in Natson's

Motion for a Judgment of Acquittal and Motion for a New Trial, the

record developed in this case, and the relevant legal authorities,

this Court DENIES both motions, based on the reasons explained in

this   Order   and   those   articulated   in   the   Government's   Response

Brief.




       SO ORDERED, this 18th day of October, 2018.




                                    HON^ISA GODBEp WOOD, JUDGE
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA




                                     13
